Citation Nr: 1409625	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1944 to January 1946.  He died in December 2008.  The appellant seeks surviving spouse benefits.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In September 2013, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In November 2013, the Board remanded the appeal to the RO via the Appeals Management Center to obtain a medical opinion, which was obtained in December 2013.  A review of that opinion shows substantial compliance with the remand.  Dyment v. West, 13 Vet. App. 141 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2008.  The certificate of death shows the immediate cause of death as right heart failure, due to or as a consequence of pulmonary hypertension, idiopathic, due to or as a consequence of COPD (chronic obstructive pulmonary disease).  Other significant conditions contributing to death, but not resulting in the underlying cause included diabetes mellitus, type II, coronary artery disease, and renal insufficiency.

2.  At the time of the Veteran's death, service connection was in effect for conversion disorder with PTSD (posttraumatic stress disorder) and residuals of a gunshot wound to the right hand.  

3.  The Veteran's service-connected conversion disorder with PTSD and residuals of a gunshot wound to the right hand did not cause or contribute substantially or materially to cause his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to claims for Dependency and Indemnity Compensation (DIC) benefits, which include service connection for the Veteran's cause of death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information needed to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information needed to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant was notified in a January 2009 letter of the criteria for establishing service connection for the Veteran's cause of death, the evidence required, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines effective dates if benefits are awarded.  That letter addressed all notice elements and predated the initial adjudication by the RO in April 2009.  

The Board notes that the appellant was not specifically informed of the conditions for which the Veteran was service-connected at the time of his death.  However, the appellant has asserted that the Veteran's service-connected conversion disorder with PTSD caused or contributed to his death.  Thus, the Board finds that she had actual knowledge of the conditions for which he was service-connected, and specifically the psychiatric condition that the record indicates may have some relationship to the heart condition that led to his death.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Further, as she has consistently asserted that the Veteran's PTSD caused or contributed to his death, the Board finds that she is not prejudiced by the omission of specific notice as to establishing service connection for the Veteran's cause of death based on a condition not yet service-connected.  Thus, the Board finds that no prejudice to the appellant will result from the adjudication of this appeal.  Rather, remanding this appeal back to the RO for further notice would be an essentially redundant exercise that would result only in additional delay with no benefit to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

VA also has a duty to assist the appellant in the development of the claim.  That duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

VA obtained medical opinions in January 2011 and December 2013 to determine the nature and etiology of the cause of the Veteran's death.  38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2013).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the opinions to be thorough and adequate upon which to base a decision on the claim.  The physicians reviewed the Veteran's claims file and provided the information needed to decide the claim.  Both physicians provided a thorough opinion.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims file as well as the appellant's statements.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for the Cause of Death

To establish service connection for the veteran's cause of death, the evidence of record must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of the veteran's death.  It is not sufficient to show that it casually shared in producing the veteran's death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran died in December 2008.  The certificate of death shows the immediate cause of death as right heart failure, due to or as a consequence of pulmonary hypertension, idiopathic, due to or as a consequence of COPD.  Other significant conditions contributing to death, but not resulting in the underlying cause included diabetes mellitus, coronary artery disease, and renal insufficiency.

At the time of the Veteran's death, service connection was in effect for conversion disorder with PTSD and residuals of a gunshot wound to the right hand.  He was also awarded a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU), effective February 8, 1999.  The Board notes that service connection for coronary artery disease was denied in an August 1999 rating decision.

The appellant contends that the Veteran's service-connected conversion disorder with PTSD caused or contributed to his death.  She asserts that the Veteran's PTSD led to his heart condition due to his panic attacks and other psychiatric symptoms that occurred over the years.  

Initially, the Board finds that the Veteran's service-connected residuals of a gunshot wound to the right hand did not cause or contribute substantially or materially to cause his death.  The record does not show, and the appellant does not contend, that there was any link between that disability and the Veteran's death.

Turning to the appellant's main contention, a March 1999 VA general medical examination report shows that a VA physician opined that the Veteran's coronary artery condition evolved on its own after many years and was not secondary to PTSD.  In January 2011, the same physician reviewed the claims file and opined that the Veteran's death was not caused by or a result of conversion reaction with PTSD.  The rationale was that the Veteran had multiple metabolic problems, including coronary artery disease and diabetes mellitus which alone were significant risk factors for developing heart failure and hypertension.  The physician further stated that he knew of no literature that stated that conversion reaction was a cause of heart disease. 

The appellant then submitted an article, entitled "Researchers Link Post-Traumatic Stress Disorder With Heart Disease" from the Doctor's Guide, stating that a recent study showed that United States Army combat Veterans with PTSD appeared to be at higher risk for coronary heart disease (CHD), suggesting that PTSD and other types of severe psychological distress may cause heart disease.  However, the article noted that, while the relationship between severe stress exposures and heart disease has been confirmed in animal studies, that association had been difficult to establish in human studies.

In a December 2013 medical opinion, a VA physician reviewed the Veteran's claims file and opined that the Veteran's death was not caused by or a result of conversion reaction with PTSD.  The physician indicated that the Veteran's clinical file lacks supportive evidence to link conversion reaction with PTSD to his cause of death.  Instead, the physician indicated that the Veteran's strong family history of cardiac disease combined with his multifactorial, complex medical history of diabetes, hypertension, obesity, renal insufficiency, and age were the major contributors to his death at the age of 81.  The physician cited to numerous findings in the current literature.  The physician also agreed with the prior physician who examined the Veteran in March 1999 and provided an opinion in this appeal in January 2011.  With respect to the article submitted by the appellant, the physician stated that it was not a clinical study based on clinical data from a randomized controlled trial or comparison clinical study but an observation.  The physician noted that a randomized controlled trial is considered the gold standard in medical research and, as such, the study cited in that article is not conclusive of medical-based, scientific evidence.

Two VA physicians have opined that the Veteran's service-connected conversion disorder with PTSD did not cause or contribute substantially or materially to cause his death.  Both physicians reviewed the Veteran's claims file and cited to the current medical knowledge base on heart disease.  Therefore, their opinions are of great probative value and are the most persuasive evidence of record.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Thus, the Board finds that the Veteran's service-connected conversion disorder with PTSD did not cause or contribute substantially or materially to cause his death.

Regarding the article submitted by the appellant, the Board observes that medical articles or treatises can provide important support when combined with the opinion of a medical professional if they discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the appellant has not provided a medical opinion linking the Veteran's conversion disorder with PTSD to his cause of death.  Standing alone, the article is simply too general to make a causal link between the Veteran's conversion disorder with PTSD and cause of death that is more than speculative in nature.

The record also does not show, and the appellant does not contend, that the Veteran's heart disease that led to his death had its onset during or is causally related to active service.  Heart disease was not found until many years after separation from service.  While not dispositive, the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also no competent medical opinion of record relating the Veteran's heart disease to service.  Thus, service connection for heart disease, to include as secondary to the service-connected conversion disorder with PTSD, is not warranted.

Accordingly, the Board concludes that a disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  Therefore, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


